Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 

Double Patenting
	Applicant requests double patenting rejection be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form. Double patenting rejection from previous final rejection mailed 02/03/2021 is maintained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1)

In regards to claim 1, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a system server coupled to a communication link, the system server comprising: a system memory configured to store program instructions; a system processor configured to execute the program instructions, which, when executed, cause the system processor to: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51).
receive a first data set via the communication link, the first data set including a …, user-identified information, and a unique identifier, the user-identified information including text selected from a source document, and the unique identifier being associated with the user-identified information and being selected from a unique identifier selection box; storing the user-identified information and the unique identifier in the system memory …(See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”) Fig. 7 further shows unique identifier selection box after selecting text from source document)
automatically generate the summary of the source document…formatting the user-identified information … based on the unique identifier, the summary including the unique identifier and the user-identified information; and provide the summary via the communication link. (See right side pane of figs. 6-7, Extraction Plan View formatted such that selected texts are displayed under corresponding labels)
the first data set including a user identifier; storing the […data] in the system memory at a location associated with the user identifier; receive, via the communication link, a user command to generate a summary of the source document from the user-identified information stored in the system memory; automatically generate the summary of the source document in response to the user command by retrieving the user- identified information from the system memory and formatting the user-identified information retrieved from the system memory …
Hershowitz further teaches, the first data set including a user identifier; storing the […data] in the system memory at a location associated with the user identifier; 
 (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
receive, via the communication link, a user command to generate a summary of the source document from the user-identified information stored in the system memory; automatically generate the summary of the source document in response to the user command by retrieving the user- identified information from the system memory and formatting the user-identified information retrieved from the system memory … (See paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 123, 133, quote or quote bundle has its own unique identifiers)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).

In regards to claim 4, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the first data set further includes custom information associated with the unique identifier, wherein the program instructions, when executed, further cause the system processor to: format the summary to include the custom information listed under the unique identifier. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, 

In regards to claim 5, Fuentes-Hershowitz teaches the data summary system of claim 4, wherein a location at which the custom information is listed in the summary is prioritized relative to the user-identified information by being listed above the user-identified information in the summary. (Claim is not clear on what exactly constitutes “prioritizing” and “above”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section.)

In regards to claim 6, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the system processor to: link the user-identified information of the summary to corresponding original information of the source document. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge 

In regards to claim 7, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the user command includes  an indication that a single mouse click has been performed at a client HB: 4831-4229-6796.1Page 3 of 14App1. SerialNo.16/536,152 Response to Office Action mailed February 3, 2021Attorney Docket No. 545902-3device associated with the user identifier. (See Fuentes fig. 7, single mouse click on label generates summary. Also see Hershowitz paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 123, 133, quote 

Claim 8 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 11 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 12 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 13 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 14, Fuentes-Hershowitz teaches the method of claim 11,
 wherein the user command includes an indication that a single mouse click has been performed at a client device associated with the user identifier, wherein the summary is generated by the processor in response to the single mouse click.(See Fuentes fig. 7, single mouse click on label generates summary. Also see Hershowitz paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 123, 133, quote or quote bundle has its own unique identifiers. Dragging is also part of single mouse click)

In regards to claim 15, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a system server coupled to a communication link, the system server comprising: a system memory configured to store program instructions; a system processor configured to execute the program instructions, which, when executed, cause the system processor to: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51).
receive a plurality of data sets via the communication link, the plurality of data sets relating to a plurality of source documents …, a plurality of user-identified information, and a plurality of unique identifiers, each of the plurality of user- identified information including respective text selected from one of the plurality of source documents and being associated with one of the plurality of unique identifiers being selected from a unique identifier selection box that includes the plurality of unique identifiers; store the plurality of user-identified information and the plurality of unique identifiers in the system memory …; (See fig. 4-5, step 1(b), paragraphs 30, plurality of source documents are input. See fig. 6, paragraph 36, Labeled examples (snippets) are stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”) Fig. 7 further shows unique identifier selection box after selecting text from source document)
generate the summary of all of the plurality of source documents…reformatting the plurality of user-identified information … based on the one of the plurality of unique identifiers associated therewith, each of the plurality of the user-identified information being listed in the summary under the unique identifier associated therewith; and provide the summary via the communication link.  (See right side pane of figs. 6-7, Extraction Plan View formatted such that selected texts are displayed under corresponding labels)
Fuentes does not specifically teach, the plurality of data sets …including a user identifier; store the […data] in the system memory based on the user identifier; receive, via the communication link, a user command to generate a summary of all of the plurality of source documents from the plurality of user-identified information stored in the system memory; generate the summary of all of the plurality of source documents in response to the user command by retrieving the plurality of user-identified information from the system memory and reformatting the plurality of user-identified information as retrieved from the memory …
Hershowitz further teaches, the plurality of data sets …including a user identifier; store the […data] in the system memory based on the user identifier; (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
receive, via the communication link, a user command to generate a summary of all of the plurality of source documents from the plurality of user-identified information stored in the system memory; generate the summary of all of the plurality of source documents in response to the user command by retrieving the plurality of user-identified information from the system memory and reformatting the plurality of user-identified information as retrieved from the memory …(See paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of one or more documents)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 16, Fuentes-Hershowitz teaches the data summary system of claim 15, wherein a first data set of the plurality of data sets includes the user identifier, a first set of user-identified information of the plurality of user-identified information, and a first unique identifier of the plurality of unique identifiers, the first set of user-identified information including first text selected from a first source document of the plurality of source documents, and the first unique identifier being associated with the first set of user-identified information and being selected from the unique identifier selection box that includes the plurality of unique identifiers, and wherein a second data set of the plurality of data sets includes the user identifier, a second set of user-identified information of the plurality of user-identified information, and a second unique identifier of the plurality of unique identifiers, the second set of user-identified information including second text selected from a second source document of the plurality of source documents, and the second unique identifier being associated with the second set of user-identified information and being selected from the unique identifier selection box. (See Fuentes fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”) Fig. 7 further shows unique identifier selection box after selecting text from source document. User can select many texts/labels as many as he wants. Also see Hershowitz fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that 

In regards to claim 17, Fuentes-Hershowitz teaches the data summary system of claim 16, wherein the program instructions, when executed, cause the system processor to: reformat the first set of user-identified information to generate a first section of the summary in response to the user command, the first set of user-identified information being listed under the first unique identifier in the first section of the summary; and reformat the second set of user-identified information to generate a second section of the summary in response to the user command, the second set of user-identified information being listed under the second unique identifier in the second section of the summary. (See Fuentes fig. 7, extraction plan view, each user selected texts listed under each labels. Also see Hershowitz and rejection of claim 15 regarding user command)

In regards to claim 18, Fuentes-Hershowitz teaches the data summary system of claim 17, wherein the first data set further includes custom information associated with the first unique identifier, and wherein the program instructions, when executed, cause the system processor to: format the first section of the summary to include the custom information listed under the first unique identifier. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,)

In regards to claim 19, Fuentes-Hershowitz teaches the data summary system of claim 18, wherein the program instructions, when executed, further cause the system processor to: prioritize the custom information relative to the first set of user-identified information by displaying the custom information above the first set of user-identified information in the first summary.  (Claim is not clear on what exactly constitutes “prioritizing” and “above”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section.)

In regards to claim 20, Fuentes-Hershowitz teaches the data summary system of claim 15, wherein the program instructions, when executed, further cause the system processor to: link the each of the plurality of user-identified information to corresponding original respective text from the one of the plurality of source documents. HB: 4831-4229-6796.1Page 9 of 14  (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the 
 
 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1), and further in view of Aaltonen (US 2008/0214215)



In regards to claim 2, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the system processor to: receive an initial interaction from a client device that is coupled to the system server via the communication link; andHB: 4831-4229-6796.1Page 2 of 14App1. SerialNo.16/536,152Response to Office Action mailed February 3, 2021Attorney Docket No. 545902-3 assign and send the user identifier to the client device in response to the initial interaction, wherein the user identifier associates the client device with a user profile stored in the system memory. (See Fuentes fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof. Also see Hershowitz paragraphs 57, The user database 122 can store profile information for the registered users. In some cases, the only personal information in the user profile is a username and/or email address...the user profile includes some background information 602, i.e., name, email 
	Fuentes-Hershowitz does not specifically teach, assign and send the user identifier to the client device
However, Aaltonen further teaches, assign and send the user identifier to the client device (See paragraphs 88-91, teaches of a mobile device being registered, the registration is saved on the network service the network service then sends the password and authentication to the mobile device, fig. 8)
 Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Hershowitz to further include system taught by Aaltonen for a better result, of increasing the ease of use of authentication so that it is all done in the background without user interaction.



Claim 9 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1), and further in view of Wiles et al. (US 20140215008 A1)



In regards to claim 3, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes-Hershowitz teaches usage of web browser/web page (Hershowitz, paragraph 48) however does not specifically teach, further comprising: a web site database that includes a plurality of web pages, wherein the program instructions, when executed further cause the system processor to: process hyper-text transfer protocol (HTTP) requests received via the communication link; and provide requested web pages of the plurality of web pages included in the website database via the communication link, the requested web pages being defined in the HTTP requests. 
Wiles further teaches, further comprising: a web site database that includes a plurality of web pages, wherein the program instructions, when executed further cause the system processor to: process hyper-text transfer protocol (HTTP) requests received via the communication link; and provide requested web pages of the plurality of web pages included in the website database via the communication link, the requested web pages being defined in the HTTP requests. (See abstract, paragraphs 126-127, 144, fig. 3, 8, requesting for webpage from client device to the network server which stores plurality of webpages and receiving the requested webpage. This is done via HTTP request)
 Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Hershowitz to further include system taught by Wiles for improving browsing 


Claim 10 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177